DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note from Examiner
Claim(s) 18 is a product-by-process claim(s).  Regarding product-by-process claims, MPEP § 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." For purposes of further prosecution all claims will be interpreted as stated above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2005/0000965) in view of Berndt et al. (DE 19859043) (hereinafter Berndt) (note: US 6691886 has been used as an English translation of Berndt).
Regarding Claim 1

	Boardman teaches a resealable, recyclable container structure (below – Fig. 6 and 5) comprising: a polymeric rigid tray (1) comprising a bottom wall and at least one upwardly extending sidewall, wherein the at least one sidewall terminates in a flange (3) and wherein the flange comprises at least one resealable zone; and a flexible polymeric film lidding (5), wherein the lidding is resealably affixed to the flange in the resealable zone, wherein the polymeric rigid tray and the polymeric film comprise the same polymer (Paragraphs [0019]-[0022] and [0026]).  

    PNG
    media_image1.png
    345
    660
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    350
    285
    media_image2.png
    Greyscale

Boardman does not teach at least one permanently affixed zone; wherein the lidding is permanently affixed to the flange in the permanently affixed zone; and a permanent adhesive disposed between the lidding and the flange in the permanently affixed zone.  
	Berndt teaches a resealable, container structure (below – Fig. 1) comprising: a plastic rigid tray (2) comprising a bottom wall and at least one upwardly extending sidewall, wherein the at least one sidewall terminates in a flange (4) and wherein the flange comprises at least one resealable zone (i.e. the sparsely dotted portion of the sealing area (4)) and at least one 

    PNG
    media_image3.png
    474
    743
    media_image3.png
    Greyscale

Boardman and Berndt are analogous inventions in the field of resealable containers.  It would have been obvious to one skilled in the art at the time of filing to modify the sealing area of Boardman with the teachings of the permanently affixed zone of Berndt in order to allow the film lidding to be tightly pulled and then fully attached to the whole resealable zone (Col. 3, Ln. 17-23).
Further, as shown above, Berndt teaches a permanently affixed zone, but does not teach a specific method for permanently affixing the lidding to the tray. Boardman teaches the use of an adhesive in order to permanently affix one material to another (Paragraph [0023]). As such, it would have appeared obvious to one of ordinary skill in the art that the permanently affixed zone 

Regarding Claim 2

	Boardman in view of Berndt (hereinafter Modified Boardman) teaches all the limitations of claim 1 as stated above. Boardman further teaches the polymer is polypropylene (Paragraphs [0019] – [0020]).

Regarding Claim 6

	Modified Boardman teaches all the limitations of claim 1 as stated above. Berndt further teaches the tray comprises four sidewalls and the permanently affixed zone of the flange is aligned with one of the four sidewalls, as can be seen in Fig. 1 above.

Regarding Claim 7

	Modified Boardman teaches all the limitations of claim 1 as stated above. Berndt further teaches the resealable zone is aligned with three of the four sidewalls, as can be seen in Fig. 1 above.

Regarding Claim 8

	Modified Boardman teaches all the limitations of claim 1 as stated above. Boardman further teaches the lidding is a mono-material (Paragraph [0020]).

Regarding Claim 9

.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Boardman as applied to claim 1 above in view of Vinet et al. (US 2018/0037388) (hereinafter Vinet).
Regarding Claim 4

	Modified Boardman teaches all the limitations of claim 1 as stated above. Berndt teaches the lidding and flange are permanently affixed in the permanently affixed zone. However, Berndt does not teach a specific method of permanently affixing the lidding and the flange. 
Vinet teaches it is well known to use heat sealing when permanently affixing a lidding member to a container (Paragraph [0018]). 
Modified Boardman and Vinet are analogous inventions in the field of containers having peelable lids. It would have been obvious to one skilled in the art at the time of filing to modify the permanently affixed area of modified Boardman with the method of heat sealing the lidding and flange in the permanently affixed zone as taught by Vinet for the predictable result of permanently attaching the lidding to the flange. See MPEP 2143(I)(D).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Boardman as applied to claim 1 above in view of Shaw et al. (US 2017/0057728) (hereinafter Shaw).
Regarding Claim 5


Shaw teaches it is well known to use a pressure sensitive adhesive in a reasealable connection between a lidding member and a container (Paragraph [0036]). 
Because both modified Boardman and Shaw teach methods of using resealabe adhesive between a lidding member and a flange, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the pressure sensitive adhesive of Shaw for the resealable adhesive of modified Boardman in order to achieve the predictable result of resealably affixing the lidding member to the flange in the resealable zone. See MPEP 2143(I)(B).

Claims 10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 2005/0000965) in view of Berndt et al. (DE 19859043) (hereinafter Berndt) (note: US 6691886 has been used as an English translation of Berndt) and further in view of Vinet et al. (US 2018/0037388) (hereinafter Vinet).
Regarding Claim 10

	Boardman teaches a recyclable container structure (Fig. 6 and 5) comprising: a polymeric rigid tray (1) comprising a bottom wall and at least one upwardly extending sidewall, wherein the at least one sidewall terminates in a flange (3) and wherein the flange comprises at least one peelable zone; and a flexible polymeric film lidding (5), wherein the lidding is peelably affixed, via a peelable adhesive, to the flange in the peelable zone, wherein the polymeric rigid tray and 
Boardman does not teach at least one permanently affixed zone; wherein the lidding is permanently heat sealed to the flange in the permanently affixed zone; and the polymeric rigid tray and polymeric film each comprise polyethylene terephthalate.  
	Berndt teaches a container structure (Fig. 1) comprising: a plastic rigid tray (2) comprising a bottom wall and at least one upwardly extending sidewall, wherein the at least one sidewall terminates in a flange (4) and wherein the flange comprises at least one peelable zone (i.e. the sparsely dotted portion of the sealing area (4)) and at least one permanently affixed zone (i.e. the densely dotted portion of the sealing area (4)); and a flexible polymeric film lidding (3), wherein the lidding is permanently affixed to the flange in the permanently affixed zone (i.e. the densely dotted portion of the sealing area (4)) and peelably affixed to the flange, via a peelable adhesive, in the peelable zone (i.e. the sparsely dotted portion of the sealing area (4)) (Col. 3, Ln. 56 – Col. 4, Ln. 1).
Vinet teaches it is well known to use heat sealing when permanently affixing a PET lidding member to a PET container (Paragraph [0018] and Abstract). 
Boardman, Berndt, and Vinet are analogous inventions in the field of containers having peelable lids.  It would have been obvious to one skilled in the art at the time of filing to modify the sealing area of Boardman with the teachings of the permanently affixed zone of Berndt in order to allow the film lidding to be tightly pulled and then fully attached to the whole peelable zone (Col. 3, Ln. 17-23). It would have further been obvious to one skilled in the art at the time of filing to modify the permanently affixed area of Boardman in view of Berndt with the method 
Further, regarding the material of the tray and lidding, it would have appeared obvious to one of ordinary skill in the art to modify the polypropylene material of the tray and lidding of Boardman with the PET material of the tray and lidding of Vinet as the Applicant states in their specification ([0029]) that polypropylene and PET are functionally equivalent materials. See MPEP 2143(I)(B). 

Regarding Claim 15

	Boardman in view of Berndt with evidence by Vinet (hereinafter Modified Boardman2) teaches all the limitations of claim 10 as stated above. Berndt further teaches the tray comprises four sidewalls and the permanently affixed zone of the flange is aligned with one of the four sidewalls, as can be seen in Fig. 1 above.

Regarding Claim 16

	Modified Boardman teaches all the limitations of claim 15 as stated above. Berndt further teaches the peelable zone is aligned with three of the four sidewalls, as can be seen in Fig. 1 above.

Regarding Claim 17

	Modified Boardman2 teaches all the limitations of claim 10 as stated above. Boardman further teaches the lidding is a mono-material (Paragraph [0020]).

Regarding Claim 18

	Modified Boardman2 teaches all the limitations of claim 10 as stated above. Boardman further teaches the lidding (5) includes at least one sealant (4). Boardman does not teach the lidding being coextruded with at least one sealant. Absent the Applicant showing criticality, as stated above, regarding product-by-process claims, because Shaw teaches the claimed product, the claimed process does not provide patentable distinction over the prior art of record [See MPEP 2113].

Regarding Claim 19

	Modified Boardman2 teaches all the limitations of claim 10 as stated above. Boardman further teaches the lidding additionally comprises a thumb tab (6), as can be seen in Fig. 5 above.

Regarding Claim 20

	Modified Boardman2 teaches all the limitations of claim 10 as stated above. Berndt further teaches the flange has a top surface and the permanently affixed zone and the peelable zone are located on the top surface of the flange, as can be seen in Fig. 1 above.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made above.
Applicant's arguments with regards to newly amended claim 10 have been fully considered but they are not persuasive. In the Examiner’s response to the After Final 

Conclusion
This action is a Non-Final rejection following a Pre-Brief Conference Request. The decision was made in the conference to re-open prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733